FILED
                              NOT FOR PUBLICATION                          NOV 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIA DE JESUS ESTRADA                           No. 12-74114
PEDROZA,
                                                 Agency No. A075-700-979
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Maria de Jesus Estrada Pedroza, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings held in absentia. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Estrada Pedroza’s motion

to reopen as untimely where it was filed more than 11 years after her removal order

became final, see 8 C.F.R. § 1003.23(b)(4)(ii), and Estrada Pedroza failed to

demonstrate the due diligence required for equitable tolling of the filing deadline,

see Avagyan, 646 F.3d at 679 (equitable tolling is available to a petitioner who is

prevented from filing because of deception, fraud or error, and exercised due

diligence in discovering such circumstances).

      In her opening brief, Estrada Pedroza fails to raise, and therefore has waived,

any challenge to the BIA’s determination that she failed to establish a lack of

notice of her hearing. See Rizk v. Holder, 629 F.3d 1083, 1091 n. 3 (9th Cir. 2011)

(issues not raised in a petitioner’s opening brief are deemed waived).

      We lack jurisdiction to consider Estrada Pedroza’s contention that her case

warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      In light of this disposition, we do not reach Estrada Pedroza’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                      12-74114